UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7767



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHRISTOPHER LYMAN HUGHES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-90-92-G)


Submitted:   March 6, 2003                 Decided:   March 13, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Lyman Hughes, Appellant Pro Se. Walter C. Horton, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher Lyman Hughes appeals the district court’s order

denying his motion for modification of his sentence.       We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    See United

States v. Hughes, No. CR-90-92-G (M.D.N.C. Oct. 21, 2002).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2